13-3263
         Lin v. Lynch
                                                                                       BIA
                                                                                    Hom, IJ
                                                                               A099 455 947
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                      SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 17th day of February, two thousand sixteen.
 5
 6       PRESENT:
 7                DENNIS JACOBS,
 8                DEBRA ANN LIVINGSTON,
 9                RAYMOND J. LOHIER, JR.,
10                     Circuit Judges.
11       _____________________________________
12
13       LUAN LIN,
14                      Petitioner,
15
16                      v.                                      13-3263
17                                                              NAC
18
19       LORETTA E. LYNCH, JR., UNITED STATES
20       ATTORNEY GENERAL,
21                Respondent.
22       _____________________________________
23
24       FOR PETITIONER:               Gerald Karikari, New York, New York.
25
26       FOR RESPONDENT:               Stuart F. Delery, Assistant Attorney
27                                     General; Anthony C. Payne, Senior
28                                     Litigation Counsel; Colette J.
29                                     Winston, Trial Attorney, Office of
 1                           Immigration Litigation, Civil
 2                           Division, United States Department
 3                           of Justice, Washington, D.C.
 4
 5       UPON DUE CONSIDERATION of this petition for review of a

 6   Board of Immigration Appeals (“BIA”) decision, it is hereby

 7   ORDERED, ADJUDGED, AND DECREED that the petition for review

 8   is DENIED.

 9       Luan Lin, a native and citizen of China, seeks review

10   of an August 2, 2013 decision of the BIA affirming an

11   Immigration Judge’s (“IJ”) May 1, 2012, denial of his

12   application for asylum, withholding of removal, and relief

13   under the Convention Against Torture (“CAT”).     In re Luan

14   Lin, No. A099 455 947 (B.I.A. Aug. 2, 2013), aff’g No. A099

15   455 947 (Immig. Ct. N.Y. City May 1, 2012).     We assume the

16   parties’ familiarity with the underlying facts and

17   procedural history in this case.

18       Under the circumstances of this case, we have reviewed

19   the IJ’s decision as modified and supplemented by the BIA.

20   See Xue Hong Yang v. U.S. Dep’t of Justice, 426 F.3d 520,

21   522 (2d Cir. 2005); Yan Chen v. Gonzales, 417 F.3d 268, 271

22   (2d Cir. 2005).   The applicable standards of review are well

23   established.   See 8 U.S.C. § 1252(b)(4)(B); Yanqin Weng v.

24   Holder, 562 F.3d 510, 513 (2d Cir. 2009).


                                   2
 1       For applications such as Lin’s, governed by the REAL ID

 2   Act of 2005, the agency may, “[c]onsidering the totality of

 3   the circumstances,” base a credibility finding on the

 4   inconsistencies in an asylum applicant’s statements,

 5   “without regard to whether” they go “to the heart of the

 6   applicant’s claim.”     8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia

 7   Lin v. Mukasey, 534 F.3d 162, 167 (2d Cir. 2008) (per

 8   curiam).   We “defer therefore to an IJ’s credibility

 9   determination unless, from the totality of the

10   circumstances, it is plain that no reasonable fact-finder

11   could make such an adverse credibility ruling.”     Xiu Xia

12   Lin, 534 F.3d at 167.    Here, the IJ reasonably based the

13   adverse credibility determination on inconsistencies

14   regarding the names of Lin’s parents and the lack of

15   reliable corroborating evidence of Lin’s identity.

16       First, the inconsistencies are supported by the record.

17   The 2011 birth certificate and household registration

18   booklet Lin submitted with his asylum application contradict

19   a copy of a visa petition and 2003 birth certificate the

20   Government submitted.    They reflect different names for both

21   Lin’s father and mother.    Lin asserted that he was unaware

22   of the visa petition, is not related to the petitioner, and


                                     3
 1   is ignorant of the source of the 2003 certificate.     The IJ

 2   reasonably rejected Lin’s explanation because the petition

 3   contained Lin’s personal information and photograph, and the

 4   2003 birth certificate was issued by the Chinese government.

 5   See Majidi v. Gonzales, 430 F.3d 77, 80-81 (2d Cir. 2005)

 6   (providing that the agency need not credit an applicant’s

 7   explanations for inconsistent testimony unless those

 8   explanations would compel a reasonable fact-finder to do

 9   so).    Accordingly, the IJ reasonably relied on the

10   inconsistencies among the birth certificates, visa petition,

11   and asylum application regarding the names of Lin’s parents.

12   See 8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at

13   166; Xiao Ji Chen v. U.S. Dep’t of Justice, 471 F.3d 315,

14   342 (2d Cir. 2006) (the weight to be accorded to documentary

15   evidence lies largely within the agency’s discretion).

16          Lin submitted other corroborating evidence that he

17   practiced Christianity: a letter from a woman purporting to

18   be his mother that confirmed that she and Lin attended

19   church in China; and the testimony of his paternal uncle,

20   who testified to Lin’s church attendance in the United

21   States.    However, the IJ reasonably gave minimal weight to

22   that evidence because it did not rehabilitate the


                                    4
 1   inconsistencies regarding his identity.     The letter did not

 2   itself resolve the questions raised by the visa petition,

 3   and Lin’s uncle knew only the nickname, not the official

 4   name, of his sister-in-law, Lin’s mother.     See Xiao Ji Chen,

 5 471 F.3d at 341-42.    Given that Lin’s identity was called

 6   into question by inconsistencies in the documentary evidence

 7   regarding the identity of his parents, and he failed to

 8   provide reliable evidence corroborating his identity --

 9   i.e., that he was the person described in the letter or that

10   his witness was actually his uncle -- the totality of the

11   circumstances supports the agency’s adverse credibility

12   determination.     See Xiu Xia Lin, 534 F.3d at 167; Yanqin

13   Weng, 562 F.3d at 513.    The adverse credibility

14   determination in this case necessarily precludes success on

15   his claims for asylum, withholding of removal, and CAT

16   relief, because the only evidence of a threat to Lin’s life

17   or freedom, or likelihood of torture, depended upon his

18   credibility.     Paul v. Gonzales, 444 F.3d 148, 156 (2d Cir.

19   2006).
20
21       For the foregoing reasons, the petition for review is

22   DENIED.

23                                 FOR THE COURT:
24                                 Catherine O’Hagan Wolfe, Clerk
25
26



                                     5